J-S19007-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    TARRANCE GARNER                            :
                                               :
                       Appellant               :   No. 2367 EDA 2021

        Appeal from the Judgment of Sentence Entered August 12, 2021
                In the Court of Common Pleas of Lehigh County
             Criminal Division at No(s): CP-39-CR-0003318-2020


BEFORE:      PANELLA, P.J., OLSON, J., and STEVENS, P.J.E.*

MEMORANDUM BY PANELLA, P.J.:                              FILED JULY 22, 2022

        Tarrance Garner appeals from the judgment of sentence imposed

following his guilty plea to aggravated assault and aggravated assault of an

unborn child. See 18 Pa.C.S.A. §§ 2702(a)(4); 2606(a). We affirm.

        In August 2020, Garner assaulted Leah Klinger, who was seven-weeks

pregnant at the time. Specifically, Garner became upset when Klinger

informed him that she was going to tell her mother about the pregnancy.

Garner then dragged Klinger around his residence, struck her multiple times

on her head, held a gun to her stomach and threatened to kill the unborn

child, and punched and kneed her in the stomach. Klinger suffered bruises




____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S19007-22


and red marks on her body and a swollen lip, and experienced vaginal

bleeding. Both Klinger and the unborn child recovered.

      The police arrested Garner and the Commonwealth charged Garner with

numerous crimes. On July 1, 2021, Garner entered a negotiated guilty plea to

aggravated assault and aggravated assault of an unborn child. In exchange

for the plea, the Commonwealth amended the aggravated assault charge to a

second-degree felony and agreed that the minimum sentences for the two

counts would be 22 months and the sentences would run concurrently.

Notably, the parties did not agree to the maximum sentences as part of the

plea deal.

      The trial court accepted the plea, and ultimately sentenced Garner to 22

months to 10 years in prison for the aggravated assault conviction and a

concurrent prison term of 22 months to 15 years for the aggravated assault

of an unborn child conviction. Garner filed a motion to reconsider his sentence,

which the trial court denied. This timely appeal followed.

      On appeal, Garner raises the following question for our review:

      Whether the Lower Court abused its discretion in imposing
      manifestly excessive and unreasonable sentences which deviate
      from sentencing norms, including a statutory maximum sentence,
      when the Court failed to consider any significant mitigating factors
      and failed to apply and review all the necessary factors as set forth
      in 42 Pa.C.S.A. § 9721(b) and 42 Pa.C.S.A. § 9781(e) and (d)[?]

Brief for Appellant at 4.

      Here, Garner’s argument that the trial court abused its discretion in

imposing     manifestly     excessive   maximum    sentences    challenges    the

                                        -2-
J-S19007-22


discretionary aspects of his sentence. “Generally, a plea of guilty amounts to

a waiver of all defects and defenses except those concerning the jurisdiction

of the court, the legality of the sentence, and the validity of the guilty plea.”

Commonwealth v. Morrison, 173 A.3d 286, 290 (Pa. Super. 2017) (citation

omitted). Additionally, “[w]here a defendant pleads guilty without any

agreement as to sentence, the defendant retains the right to petition this

Court for allowance of appeal with respect to the discretionary aspects of

sentencing.” Commonwealth v. Brown, 982 A.2d 1017, 1019 (Pa. Super.

2009) (citation omitted). “However, where a defendant pleads guilty pursuant

to a plea agreement specifying particular penalties, the defendant may not

seek a discretionary appeal relating to those agreed-upon penalties.” Id.

(citation omitted). “Permitting a defendant to petition for such an appeal

would undermine the integrity of the plea negotiation process and could

ultimately deprive the Commonwealth of sentencing particulars for which it

bargained.” Id. (citation omitted).

      Here,   as   part   of   his   negotiated   guilty   plea,   Garner   and   the

Commonwealth agreed that the minimum sentences for each crime would be

22 months in prison, and that the sentences would be imposed concurrently.

See N.T., 7/1/21, at 2-3, 4-5. The parties did not agree to a maximum

sentence. See id. at 4, 5. Accordingly, Garner can challenge the trial court’s

exercise of discretion in determining the maximum term of his sentences. See

Brown, 982 A.2d at 1019 (concluding that the appellant, who entered a


                                        -3-
J-S19007-22


negotiated guilty plea that specifically left the maximum term of his sentence

to the trial court’s discretion, could challenge the discretionary aspects of that

sentence).

      Preliminarily, “[c]hallenges to the discretionary aspects of sentencing do

not entitle an appellant to review as of right.” Commonwealth v. Moury,

992 A.2d 162, 170 (Pa. Super. 2010). Prior to reaching the merits of a

discretionary sentencing issue, this Court conducts

      a four-part analysis to determine: (1) whether appellant has filed
      a timely notice of appeal, see Pa.R.A.P. 902 and 903; (2) whether
      the issue was properly preserved at sentencing or in a motion to
      reconsider and modify sentence, see Pa.R.Crim.P. 720; (3)
      whether appellant’s brief has a fatal defect, Pa.R.A.P. 2119(f); and
      (4) whether there is a substantial question that the sentence
      appealed from is not appropriate under the Sentencing Code, 42
      Pa.C.S.A. § 9781(b).

Moury, 992 A.2d at 170 (citation and brackets omitted).

      Here, Garner filed a timely notice of appeal and raised his sentencing

claim in a timely post-sentence motion. Garner also included a separate Rule

2119(f) Statement in his brief; accordingly, we will review his Rule 2119(f)

statement to determine whether he has raised a substantial question.

      “The determination of what constitutes a substantial question must be

evaluated on a case-by-case basis.” Commonwealth v. Edwards, 71 A.3d

323, 330 (Pa. Super. 2013). “A substantial question [exists] only when the

appellant advances a colorable argument that the sentencing judge’s actions

were either: (1) inconsistent with a specific provision of the Sentencing Code;




                                      -4-
J-S19007-22


or (2) contrary to the fundamental norms which underlie the sentencing

process.” Id. (citation omitted).

      In his Rule 2119(f) statement, Garner argues that the trial court

imposed an excessive and unreasonable maximum sentence, which is grossly

disproportionate to his minimum sentence, by failing to properly weigh his

limited prior record, remorse, and rehabilitation needs. See Brief for Appellant

at 9. This claim raises a substantial question. See Commonwealth v.

Caldwell, 117 A.3d 763, 770 (Pa. Super. 2015) (concluding that “an

excessive sentence claim—in conjunction with an assertion that the court

failed to consider mitigating factors—raises a substantial question.”) (citation

omitted); Commonwealth v. Coulverson, 34 A.3d 135, 143 (Pa. Super.

2011) (finding that claim that maximum term was manifestly excessive

because the sentence did not account for his rehabilitative needs and was

disproportionate to the totality of the circumstances raised a substantial

question).

      Our standard of review of a challenge to the discretionary aspects of a

sentence is well settled:

      Sentencing is a matter vested in the sound discretion of the
      sentencing judge, and a sentence will not be disturbed on appeal
      absent a manifest abuse of discretion. In this context, an abuse
      of discretion is not shown merely by an error in judgment. Rather,
      the appellant must establish, by reference to the record, that
      the sentencing court ignored or misapplied the law, exercised its
      judgment for reasons of partiality, prejudice, bias or ill will, or
      arrived at a manifestly unreasonable decision.




                                     -5-
J-S19007-22


Commonwealth v. Watson, 228 A.3d 928, 936-37 (Pa. Super. 2020)

(citation omitted).

      Garner contends that the trial court abused its discretion in imposing

the maximum sentence because the trial court only focused on the seriousness

of the crime and the impact on Klinger, and did not meaningfully consider

mitigating factors, including his rehabilitative needs, his lack of prior criminal

history, and his remorse. See Brief for Appellant at 10, 14. Garner specifically

argues that, although the trial court had the benefit of the presentence

investigation report (“PSI”), the record is devoid of any indication that the trial

court meaningfully considered any of the relevant sentencing factors. See id.

at 12-14. Garner concludes that the trial court’s failure to properly weigh the

sentencing factors resulted in an excessive sentence that was grossly

disproportionate to the minimum prison terms. See id. at 14.

      Here, as Garner concedes, the record reflects that the trial court had the

benefit of a PSI prior to imposing its sentence. See N.T., 8/12/21, at 3, 6, 8-

9; see also Trial Court Opinion, 10/19/21, at 3 n.3. Further, the trial court

considered Garner’s limited prior criminal record; his acceptance of

responsibility for his acts; the fact that he was abused by his mother; his

problems with anger; his mental health status; his rehabilitative needs; and

the seriousness of the crime. See N.T., 8/12/21, at 6-7, 8, 12; see also Trial

Court Opinion, 10/19/21, at 3 n.3. The trial court also heard testimony from

Klinger, who explained that she agreed that Garner’s minimum sentence


                                       -6-
J-S19007-22


should be 22 months in prison. See N.T., 8/12/21, at 5. Finally, Garner spoke

on his own behalf, proclaiming that he was sorry and that he would work on

his issues. See id. at 7.

      Thereafter, the trial court reviewed the evidence of the case and

imposed the statutory maximum sentences, finding that: total confinement

was necessary due to the harm caused by Garner’s actions; there was an

undue risk that Garner would commit another crime; a lesser sentence would

depreciate the serious nature of the crimes; and confinement was more likely

to contribute to Garner’s rehabilitation. See id. at 10, 12.

      Accordingly, contrary to Garner’s claim, the trial court did not impose

the sentence merely based upon the seriousness of the crimes. Indeed, the

trial court did consider the mitigating factors, including Garner’s rehabilitative

needs, his lack of criminal history, family history, and remorse. Moreover, the

trial court had the benefit of the PSI, which establishes that it was aware of

relevant information regarding Garner’s character and mitigating factors. See

Watson, 228 A.3d at 936 (stating that where the trial court is informed by a

PSI, it is presumed that the court is aware of all appropriate sentencing factors

and considerations, and that where the court has been so informed, its

discretion should not be disturbed). Accordingly, based upon the totality of

the trial court’s considerations, we discern no abuse of the trial court’s

discretion in imposing Garner’s sentence. See id.

      Judgment of sentence affirmed.


                                      -7-
J-S19007-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/22/2022




                          -8-